Citation Nr: 0501588	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  96-42 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 17 to 
December 8, 1978.  His DD 214 shows that his net active 
service during this period totaled 7 months and 2 days, due 
to numerous periods of "lost time" in June, July, August, 
September, October and November1978.  The veteran's claim 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a July 1996 decision by the RO.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in September 
2000, the Board determined that the veteran's claim was well 
grounded, i.e., plausible, under the law then in effect, and 
remanded the matter for further development and adjudication.  
Because the RO has confirmed and continued the denial of the 
veteran's claim, his appeal has been returned to the Board 
for further appellate consideration.

In the introduction to the September 2000 decision, the Board 
indicated that the record suggested that service connection 
for paranoid schizophrenia had been previously disallowed by 
the San Diego, California, RO.  The Board explained, however, 
that because the original claims folder was misplaced, there 
was nothing in the reconstructed file to show whether the 
veteran received proper notice of a prior denial.  Because 
the Board also noted that there was nothing in the current 
file indicating what evidence that was of record at the time 
of the prior determination, it was not possible to ascertain 
whether finality had attached to a prior decision, or whether 
evidence received since the time of the prior decision could 
be considered "new and material."  Accordingly, the Board 
determined that it would consider the claim de novo.

In July 2000, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  

In September 2000 the Board remanded this case for further 
development, and to the extent possible, the RO has completed 
requested actions.  



FINDINGS OF FACT

1.  The last contact with the veteran took place in October 
2000 when he completed VA Form 21-4142, authorizing a release 
of information to VA.  

2.  Although the RO advised the veteran of the importance of 
appearing for the VA psychiatric examinations scheduled for 
November 2003 and April 2004 and indicated that his 
appearance at these examinations was necessary for VA to 
adjudicate his claim of service connection for paranoid 
schizophrenia, and notified him at his address of record of 
the time and place of the examinations, the veteran failed to 
report, and he has not responded to the RO's inquiry about 
his failure to report.

3.  The veteran has not demonstrated good cause for his 
failure to report for the November 2003 and April VA 
examinations, and a request to reschedule VA examination has 
not been received.

4.  There is no medical evidence dated during the appeal 
period showing that the veteran currently suffers from 
paranoid schizophrenia.


CONCLUSION OF LAW

The criteria for service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.158, 3.303, 3.307, 
3.309, 3.655, 4.132 (1979, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that, to the extent possible, 
all relevant evidence has been obtained with regard to the 
veteran's claim of service connection for paranoid 
schizophrenia, and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, in the Board's September 2000 remand and in the 
RO's October 2003 letter, VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  Moreover, in 
its March 2004 letter, the RO advised the veteran of the 
time, date and location of the VA psychiatric examination 
scheduled to take place in April 2004, and informed him that 
it was "extremely important" that he report for that 
examination.  In light of the foregoing, as well as the May 
2004 SSOC, in which the RO explained that the denial of 
service connection for paranoid schizophrenia was being 
confirmed and continued in part due to his failure to appear 
for the VA psychiatric examinations scheduled for November 
2003 and April 2004, VA gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board points out that the VCAA only requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to timing of a VCAA notice, 
as well as any error in not providing a single notice to the 
veteran covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that 
during this appeal, the veteran testified at an RO hearing in 
July 1999 and before the undersigned Veterans Law Judge in 
July 2000.  In addition to the transcripts of these hearings, 
VA has associated with the claims folder private records, 
dated from 1979 to 1999, including those from the Social 
Security Administration (SSA) of his evaluation of and 
treatment for psychiatric disability.  VA has also 
unsuccessfully sought to obtain further military records.  In 
addition, as noted above, the Board emphasizes that on two 
occasions VA scheduled the veteran for VA psychiatric 
examinations, which were to be conducted in November 2003 and 
April 2004; however, the examinations were cancelled because 
he failed to report.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the record 
on appeal demonstrates the futility of any further 
evidentiary development, and that given the veteran's virtual 
disappearance from the process since October 2000, there is 
no reasonable possibility that additional assistance would 
aid him in substantiating his claim.  As such, although the 
veteran may reopen this claim when he is willing to cooperate 
with VA in its development and adjudication, at this point, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

In his statements and testimony, the veteran essentially 
argues that because he developed paranoid schizophrenia 
within one year of his discharge from active duty, service 
connection is warranted on a presumptive basis.  In support, 
he reports that he heard voices during service and states 
that he has been receiving disability benefits from the 
Social Security Administration due to his paranoid 
schizophrenia since 1979.  He also asserts that since he was 
found to be psychiatrically normal at service entry, he was 
sound with respect to this disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
the Report of Medical Examination at service entry, dated in 
February 1978, shows that the veteran was found to be 
psychiatrically normal.  

Although some of the medical evidence indicates that the 
veteran's paranoid schizophrenia may have pre-existed 
service, (in a January 1980 treatment record, Dr. Gary A. 
Weissberg indicated that the onset of the veteran's paranoid 
schizophrenia "was probably some time in 1977), in a recent 
precedent opinion, issued subsequent to the Board's September 
2000 remand, VA's General Counsel, held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

When this case was previously before the Board in September 
2000, the Board found that the veteran's claim was plausible 
because medical evidence from a private facility, F·E·G·S 
Queens Behavioral Health Center, dated from 1994 to 1999, 
showed that in August 1994 the veteran was diagnosed as 
having paranoid schizophrenia.  The evidence also revealed 
that in July 1999 he received treatment for psychiatric 
complaints that included reports of delusions; significantly, 
however, the July 1999 report does not reflect that the 
veteran was diagnosed as having any psychiatric disability, 
and particularly, not paranoid schizophrenia.  Although no 
diagnosis was made in July 1999, given Dr. Weissberg's 
November 1979 assessment that the veteran had paranoid 
schizophrenia that it was at least mildly, i.e., compensably, 
disabling, and the August 1994 diagnosis of that disease, for 
the purpose of determining whether this claim was well 
grounded, i.e., plausible, under the law in effect in 
September 1980, the Board concluded that the veteran 
currently had paranoid schizophrenia and thus that this claim 
was well grounded.  In doing so, the Board indicated that the 
third service connection element, i.e., nexus, was satisfied 
by virtue of the fact that a chronic condition, 
schizophrenia, was shown within one year of the veteran's 
discharge from service.  

In reaching that determination, the Board notes that for 
purposes of finding a service connection claim well grounded, 
conclusive or evenly balanced evidence was not required; it 
was only necessary that evidence of a plausible claim had 
been submitted.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  Indeed, in Hensley v. West, 212 F.3d 1255 
(2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the threshold requirement 
for a well-grounded claim was "uniquely low."  Id. at 1262.  
Moreover, under the law then in effect, the truthfulness and 
credibility of the evidence was presumed for the purpose of 
determining whether a claim was well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  By contrast, when evaluating a claim on the 
merits, the evidence was no longer presumed to be credible, 
and VA had to assess the credibility and weight to determine 
its probative value, accounting for evidence that it found to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In remanding this matter, the Board reiterated that the 
veteran's claims folder was apparently lost and that much 
pertinent evidence was not of record.  In this regard, the 
Board observed that no service medical records, other than 
the report of the veteran's service entrance examination, 
were of record; significantly, the veteran testified to in-
service treatment for psychiatric problems.  Service 
administrative records reflect that on his request, the 
veteran was granted an early administrative discharge under 
honorable conditions due to unsuitability due to defective 
attitude.  These records are replete with incidents requiring 
disciplinary action.

The Board also determined that the veteran needed to be 
afforded a VA psychiatric examination to confirm that he had 
paranoid schizophrenia because he had not been diagnosed as 
having this condition since August 1994, and if so, to 
determine whether his schizophrenia pre-existed and/or was 
aggravated during or as a result of that service.  With 
regard to the latter inquiry, the Board pointed out that the 
one-year presumption applied both to conditions that pre-
dated the veteran's entry into service, and to those that 
were first diagnosed subsequent to service separation.  See 
Splane v. West, 216 F.3d 1058, 1068 (Fed. Cir. 2000).

As discussed above, the veteran failed to report for VA 
psychiatric examinations scheduled to take place in November 
2003 and April 2004.  The law provides that where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, such shall not commence earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a).  The law further 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim must be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655(b).  As such, the 
Board will proceed to adjudicate the merits of this appeal, 
based on the current record, despite the veteran's failure to 
report for the November 2003 and April 2004 VA examinations.

The Board's focus in the September 2000 remand on whether the 
veteran had paranoid schizophrenia that had pre-existed 
service was impacted by the change in the interpretation the 
law, see VAOPGCPREC 3-2003, which altered the legal standard 
for the presumption of soundness.  Under current law, in a 
case such as this one, where the veteran was found to be 
normal at service entry, VA must show, by clear and 
unmistakable evidence, both that his paranoid schizophrenia 
existed prior to service and that the disease or injury was 
not aggravated by service.  In light of the foregoing, and 
for the reasons set forth below, the Board finds the veteran 
must be presumed sound at service entry for this condition, 
and thus that basis for the Board's remand has been mooted.  
See Evans v. West, 12 Vet. App. 22, 30-31 (1998); cf. Stegall 
v. West, 11 Vet. App. 268 (1998).

This case therefore turns on whether the veteran currently 
suffers from paranoid schizophrenia that became manifest to a 
compensable degree within one year of his discharge, as 
argued by the veteran.  As such, the Board will discuss on 
that evidence that relates to this question.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

With respect to latter inquiry, as noted above, Dr. Weisberg 
diagnosed the veteran as having paranoid schizophrenia in 
November 1979, i.e., within one year his discharge.  Thus, VA 
must assess whether the disease was compensably disabling 
during that time period.  

Under 38 C.F.R. § 4.132 (1979), paranoid schizophrenia was 
evaluated under former Diagnostic Code 9203, which provided 
that psychoses would be rated pursuant to the General Rating 
Formula for Psychotic Reactions.  According to the General 
Rating Formula, psychoses that were in full remission 
warranted a noncompensable rating.  A 10 percent evaluation 
required that the condition be productive of slight 
impairment of social and industrial adaptability.  A 30 
percent evaluation was warranted when there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation required considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted when the psychotic disorder was productive of 
severe social and industrial adaptability.  A 100 percent 
evaluation required active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability.  

Dr. Weissberg's November 1979 report, which was prepared for 
the California Department of Social Services Division of 
Disability Evaluations, states that he evaluated the veteran 
on November 15, 1979, and that the veteran presented with 
complaints of stress and fits of paranoia.  The veteran 
reported that he often felt overwhelmed and had auditory 
hallucinations and ideas of reference.  

Following his interview and mental status examination, Dr. 
Weissberg diagnosed the veteran as having paranoid 
schizophrenia.  In addition, he opined that the veteran 
demonstrated a very limited capability to perform gainful 
employment due to severe paranoia, auditory hallucinations 
and a prominent thought disorder.  He further commented that 
due to the veteran's paranoia and auditory hallucinations, he 
was limited in his daily activities and had great difficulty 
getting along with others; Dr. Weissberg stated that the 
veteran "related to rather poorly to other people."

Dr. Weissberg indicated that he started the veteran on 
Haloperidol, which decreased the intensity of his auditory 
hallucinations.  He reported, however, that the veteran was 
"quite reluctant" to take the medication because he felt it 
might be poisonous to him, and that described his compliance 
with the medication regimen as "minimal."  He added that he 
recommended that the veteran be hospitalized but that he 
refused.

Based on the findings and conclusions contained in Dr. 
Weissberg's November 1979 report, this evidence is suggestive 
that the veteran's paranoid schizophrenia was symptomatic and 
compensably disabling within one year of his discharge.  

The Board must now turn to the initial inquiry, i.e., whether 
there is competent medical evidence indicating that the 
veteran continues to suffer from disabling paranoid 
schizophrenia.  Although psychoses, such as schizophrenia, 
are chronic diseases under the provisions of 38 U.S.C.A. § 
1101(3) (West 2002), the law providing for VA compensation 
benefits has been interpreted as requiring the existence of 
the claimed disorder when the application for benefits is 
filed, not just findings in service.  See Degmetich v. Brown, 
104 F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must have 
disability at time of application for benefits and not merely 
findings in service).  

The Federal Circuit's decision in Degmetich is instructive 
for the Board's adjudication of this claim, because, as in 
Degmetich, this case involves the diagnosis of a psychosis, 
here, paranoid schizophrenia, there, acute undifferentiated 
schizophrenic reaction, which was diagnosed within the first 
post-service year.  A psychosis was and is a chronic disease 
under 38 U.S.C.A. § 1101(3) and is thus entitled to 
presumptive service connection under 38 U.S.C.A. § 1112(a).  

In Degmetich, although the veteran filed a claim for 
compensation benefits within one year of his discharge from 
active duty in April 1960, VA took no further action on his 
claim after he could not be located following the scheduling 
of a VA examination.  In April 1967, the veteran was admitted 
to a private hospital and was diagnosed there with depressive 
reaction and probable psychosis.  He was then transferred to 
a VA hospital in May 1967, where his diagnosis was, in part, 
personality trait disturbance.  It was thought that the 
question of schizophrenic reaction, schizo-affective type, 
had to be entertained, although the veteran did not seem to 
be sufficiently thought disordered at that time to warrant 
that diagnosis.  The RO denied the veteran's claim in 1967 on 
the ground that his personality trait disorder diagnosed at 
that time was not a disability under the law providing for 
compensation benefits and that his 1961 diagnosis of acute 
schizophrenic reaction was insufficient because a chronic 
disease was required for service connection.  

The Board later reopened the veteran's claim but denied it on 
the merits.  Thereafter, the United States Court of Appeals 
for Veterans Claims (Court) concluded that the Board had 
erred because under 38 C.F.R. § 3.309(a), schizophrenia, even 
if "acute," would be accepted as chronic.  See Degmetich v. 
Brown, 8 Vet. App. 208, 211 (1995), aff'd, 104 F.3d 1328 
(Fed. Cir. 1997).  The error was held to be harmless and the 
Board's decision was affirmed based on the conclusion that 
"there must have been evidence both of a service connected 
disease or injury and a disability in 1967 which was 
attributable to such disease or injury" under 38 U.S.C.A. 
§ 1131.  Id. at 1329-30.  Because there was no evidence that 
the veteran suffered from a psychosis at the time that he 
applied for VA benefits in 1967, the veteran was not entitled 
to benefits.  Id. at 1330.  Significantly, in Gilpin v. West, 
155 F.3d 1353 (Fed. Cir 1998), cert. denied, 526 U.S. 1144 
(1999), the Federal Circuit stated that a veteran's claimed 
distinction between the "current symptomatology" 
requirement of 38 C.F.R. § 3.304(f) and the "current 
disability" requirement approved in Degmetich was illusory, 
and that a current disability could not exist without some 
evidence of its existence.  Id. at 1356.

Accordingly, because there is absolutely no medical evidence 
dated during this appeal period, i.e., since January 1996, 
that shows that the veteran currently has been diagnosed as 
having paranoid schizophrenia, his claim of service 
connection for this disease must be denied.  Degmetich; 
Gilpin; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis under the record as currently 
constituted upon which to establish service connection for 
paranoid schizophrenia.



ORDER

Service connection for paranoid schizophrenia is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


